DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1 (in part), 2, drawn to a set wherein the plurality of nucleic acid molecules comprises randomized nucleotide sequences containing all four nucleotide combinations of A, C, G, U or A, C, G, T.
Group 2, claim(s) 1(in part), 3, 16 drawn to a set wherein each of the nucleic acid molecules is an RNA molecule, optionally mimicking a small RNA.
Group 3, claim(s) 1 (in part), 4, and 17 drawn to a set wherein the core nucleotide sequence comprises from 8 to 25 nucleotides.
4, claim(s) 1(in part), 5, and 18 drawn to a set wherein the sequence of randomized nucleotides comprises from 3 to 7 nucleotides.
Group 5, claim(s) 1 (in part), 6, drawn to a set wherein the 5' phosphate is selected from the group consisting of monophosphate, diphosphate, triphosphate and combinations thereof and wherein the 3' modification is selected from a the group consisting of 2'-0- methylation [2'-O-methyl group], hydroxylation [hydroxyl group] and combinations thereof.
Group 6, claim(s) 1 (in part), 7, 19 drawn to a set wherein the subsets are present in an amount from 1 to 10000 amol, specifically comprising different amounts of each subset.
Group 7, claim(s) 1 (in part), 8, and 20 drawn to a set wherein the target sequence can be any sequence of interest.
Group 8, claim(s) 9, drawn to a method of normalizing a sequence.
Group 9, claim(s) 10, 14 drawn to method of determining an absolute amount of one or more target sequences.
Group 10, claim(s) 11-12, drawn to method for determining reference values in nucleotide sequencing.
Group 13, claim(s) 13, drawn to method of determining the number of nucleic acid molecules in a sample.
Group 14, claim(s) 15, drawn to oligonucleotide.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

If applicant elects group 2, applicant must elect the RNA molecule is mimicking a small RNA selected from the group consisting of siRNA, tasiRNA, snRNA, Preliminary Amendment 13miRNA, snoRNA, piRNA, tRNA and any precursors thereof.
If applicant elects group 3, applicant must elect a length of core nucleotides from claim 17.
If applicant elects groups 5 applicant must elect 5' phosphate is selected from the group consisting of monophosphate, diphosphate, triphosphate and combinations thereof and wherein the 3' modification is selected from a the group consisting of 2'-0- methylation [2'-O-methyl group], hydroxylation [hydroxyl group] and combinations thereof.
If applicant elects group 7,  applicant must elect the target sequence is a genome or transcriptome of an organism, a sequence originating from virus, bacteria, animals, or plants, optionally an RNA, small RNA, or dynamic small RNA population.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 

Groups 1-14 lack unity of invention because even though the inventions of these groups require the technical feature of set of claim1 this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Burke US Patent 5,637,459.  The limitations of c) contradict the wherein clause.  Thus the broadest reasonable interpretation is 2 or more mismatches which encompasses all mismatches. The art of Burke teaches select which has a 5’ phosphate, at least 14 mismatches or randomized sequences and a 3’ modification.  Thus the claims lack a special technical feature over the prior art and thus unity of invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Steven Pohnert/           Primary Examiner, Art Unit 1634